Citation Nr: 0118448	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the determination that the appellant had forfeited her 
rights to Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARINGS ON APPEAL

Appellant, the appellant's sister, and the appellant's 
granddaughter


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The claimant's former spouse served on active duty from 
September 1941 to September 1942.  He was a prisoner of war 
(POW) of the Japanese Government from April 1942 to September 
1942.  He died in September 1942.  The appellant is the 
widowed spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from October 1997 and September 1999 decisions of 
the VA Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  In February 1975, the Acting Director of the VA 
Compensation and Pension Service determined that the 
appellant had forfeited all rights, claims, and benefits 
under the law administered by the VA.  It was determined that 
it had been clearly established by the evidence of record 
that the appellant knowingly, intentionally and deliberately 
made, presented and/or caused to be furnished to the VA 
materially false and fraudulent statements and evidence in 
support of her claim for VA death benefits.  

3.  The additional evidence obtained since the February 1975 
determination is either cumulative or redundant and, by 
itself or in connection with previously assembled evidence, 
is not so significant that it must be considered in order to 
adjudicate fairly the claim for a revocation of the 
forfeiture declared against the appellant in February 1975.
CONCLUSION OF LAW

New and material evidence to reopen the petition for a 
revocation of the forfeiture declared against the appellant 
has not been submitted.  Accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1973, the RO issued an administrative decision 
against the appellant.  At that time, it was noted that a 
July 1973 field examination report had revealed that the 
appellant had been in a marital relationship following the 
death of her spouse (who died during service) for several 
years.  The field investigation was conducted to verify the 
appellant's marital status.  In her testimony before the 
field examiner in July 1973, she denied that she had been 
living in the relationship of husband and wife with a S.C. 
since 1958 up to the present.  However, the statements from a 
considerable number of people who were well acquainted with 
the appellant indicated that she was in such a relationship 
and that this relationship had continued before and after 
January 1971.  

The RO determined that the evidence clearly established that 
the appellant deliberately presented false and material 
evidence to the VA when she declared in her statement of 
April 1971, her testimony of July 1973, and a joint affidavit 
dated April 1971, that she did not live with a man in the 
relationship of husband and wife since January 1971.  This 
administrative decision was sent to the Acting VA Director of 
Compensation and Pension Services for a final determination.

As discussed by the U.S. Court of Appeals for Veterans Claims 
(Court) in Trilles v. West, 13 Vet. App. 314, 318-322 (2000), 
the statutory provisions governing forfeiture, and the 
implementing regulations at 38 C.F.R. §§ 3.900-3.905, as well 
as procedures described in administrative manual provisions, 
have remained virtually unchanged for many years.  38 
U.S.C.A. § 6103 and the implementing regulations provide, in 
essence, that an individual who makes or arranges for another 
to make false or misleading statements concerning a VA 
benefit forfeits all rights, claims, or benefits under any 
law administered by VA.  

In February 1975, the Acting Director of VA Compensation and 
Pension Services determined that it had been established 
beyond a reasonable doubt that the appellant had knowingly 
and intentionally presented or caused to be furnished to the 
VA materially false and fraudulent statements and evidence in 
support of her claim for death benefits as an unmarried 
widow.  The appellant's benefits were forfeited under 
38 U.S.C.A. § 6103(a) (West 1991).  

The appellant was notified of this decision in February 1975.  
A timely appeal of this determination was not received.

In October 1985, the appellant requested restoration of her 
pension as a surviving widow.  This request was denied by the 
RO in December 1985.  The appellant again petitioned to 
reopen her claim for benefits in October 1997.  The RO once 
again denied this claim in November 1997.  A hearing was 
conducted before a hearing officer at the RO in July 1998.  
At this time, the appellant testified that S.C. left her in 
1958 and since that time had never come back nor had she 
known of his whereabouts.  The appellant testified that she 
had told the truth to the investigator in 1973.  Testifying 
on the appellant's behalf at that time was the appellant's 
grandchild, who testified that the appellant was weak, 
sickly, and in financial distress.  The appellant's 
granddaughter did not testify regarding the marital 
relationship of the appellant.  

In July 1999, the appellant submitted a statement which could 
be considered a timely substantive appeal to the May 1999 
statement of the case issued by the RO in May 1999.  
Nevertheless, a second hearing was held before the RO in 
August 1999.  At that time, the RO provided the appellant 
with a detailed background of this case.  The appellant's 
sister indicated that the appellant was suffering too much 
without the support of her husband.  

A second statement of the case was issued in March 2000.  The 
appellant submitted a timely substantive appeal in June 2000.  
At this time, she indicated that in 1971 she was no longer 
living with S.C.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  See 
also Trilles, 13 Vet. App. at 320-327 (holding that a 
claimant who has been the subject of a final decision 
declaring forfeiture of eligibility for VA benefits may have 
the final decision reopened upon the proffer of new and 
material evidence or a revised finding based upon clear and 
unmistakable error, overruling Tulingan v. Brown, 9 Vet. App. 
484 (1996) and Villeza v. Brown, 9 Vet. App. 353 (1996)).

38 C.F.R. § 3.156(a) (2000) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The Court in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a post-Hodge three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

The Board may properly review the appellant's contention that 
she has submitted new evidence which warrants reconsideration 
of the forfeiture declared against her under the general 
principles for reviewing requests to reopen previously 
decided claims, even though a forfeiture decision is a more 
adversarial determination than other types of benefits 
decisions made by VA.  See Trilles, 13 Vet. App. at 324-326.  
In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
However, in this case the question is not whether the claim 
is well grounded but whether new and material evidence has 
been submitted to reopen this claim.  In any event, the Board 
specifically finds that the VA has met or exceeded the 
obligations of both the new and old criteria regarding the 
duty to assist regarding this issue.  The RO has obtained all 
pertinent records regarding this issue and the appellant has 
been effectively notified of the evidence required to 
substantiate her claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  

The fact situation in Trilles is remarkably similar to the 
one presented in the case before the Board at this time.  As 
in this case, the veteran-husband died in a Japanese POW 
camp.  The widow-appellant's VA benefits were eventually 
discontinued when it was determined that she had subsequently 
lived in a marital relationship.  Her appeal to the VA was 
denied and she subsequently attempted to have her VA benefits 
reinstated.  In both cases, the VA determined that the right 
to VA benefits had been forfeited because both appellants had 
made fraudulent statements.

In essence, the Court's decision in Trilles resulted in a 
remand of a November 1996 Board decision for readjudication 
under the Hodge standard (which had not been promulgated in 
November 1996).  On remand, the Board was to "address in the 
first instance what evidence is required . . . to reopen the 
VA-benefits-eligibility forfeiture imposed upon her by 
evidence found to show beyond a reasonable doubt that she had 
committed fraud in seeking such benefits."   Trilles, 13 
Vet. App. at 327.

The Hodge decision held, in part, that VA's promulgated 
standard for the reopening of claims under 38 C.F.R. § 
3.156(a) was to be applied.  The Hodge court observed that 
the critical inquiry in this regard was that once found to be 
new, evidence was to be examined in order to determined 
whether, "by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359.

In this case, in the statement of the case issued in March 
2000, the appellant was informed of the requirement to submit 
new and material evidence to reopen her claim.  In 
particular, the appellant was advised of the provisions of 38 
C.F.R. § 3.156, Hodge, Elkins, and Justus.  In this respect, 
the RO's notice to the appellant regarding the relevant law 
to be applied was both correct and proper, even in light of 
the subsequent ruling of the Court in Trilles (which did not 
overturn the standards articulated within these Court 
decisions or within § 3.156). 

In light of the hearings held before the RO, the Board must 
find that the appellant has been fully advised of the nature 
of the evidence needed to substantiate this claim.  She 
plainly shows through her testimony and submissions of 
evidence that she understands the nature of the evidence 
needed to substantiate this claim.  In August 1999, the 
hearing officer at the second hearing held before the RO 
provided what can only be described as totally comprehensive 
review of this case.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the appellant to provide evidence is 
moot.  Accordingly, the Board finds that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
appellant are to be avoided.)  Accordingly, on these bases 
and other facts that will be discussed below, the Board does 
not believe that a remand for further proceedings is 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The appellant has submitted her testimony before the RO on 
two occasions.  This testimony is identical to the testimony 
she provided to the field examiner in July 1973.  The 
testimony provided by the appellant in August 1999 and July 
1998 is nearly identical to the testimony she provided in 
November 1974.  Accordingly, it is not new or material.  

With regard to the testimony of the appellant's sister and 
granddaughter, this testimony does not provide new or 
material evidence to reopen the appellant's previously denied 
claim.  The appellant's relatives do not provide additional 
material evidence regarding this claim.  In fact, they do not 
provide any evidence that would support the appellant's claim 
other than to note her financial and physical condition.  

The Court has suggested that the Hodge standard, applied in 
determining if disallowed claims should be reopened, may 
differ from the standard which should be used to determine 
whether new and material evidence has been submitted to 
reopen a forfeiture decision.  Trilles, 13 Vet. App. at 327 
("because of our deference to the Secretary's procedures for 
deciding cases involving revocation of forfeitures, . . . it 
would be a preferable procedure, . . . for the Secretary and 
the Board to first have an opportunity to address, in light 
of the adversarial nature of VA forfeiture, . . . what 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a) and 38 U.S.C. § 5108 for purposes of reopening prior 
forfeiture decisions.").  However, the majority decision in 
Trilles did not delineate what new and material evidence 
would be required in order to reopen a VA benefits 
eligibility forfeiture but instead left this to the Secretary 
of VA and to the Board.  Trilles, 13 Vet. App. at 327.  
Nonetheless, the Board is not entirely devoid of guidance 
from the Court in this respect.  In a dissenting opinion, 
Chief Judge Nebeker specifically stated "I ask what else 
could it [the new and material evidence] be but evidence 
tending to negate the established fraud."  Id. at 340. 

After having considered the matter, and mindful of the fact 
that the Court specifically has left this question (in part) 
to the Board, the undersigned can find no better guidance 
than the regulation itself: "new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a) (2000).  The Board finds that 
this constitutes a correct general "new and material" 
evidence standard in this case and will apply it below.  
Specifically, the Hodge decision held that VA's promulgated 
standard for the reopening of claims under 38 C.F.R. § 
3.156(a) was to be applied.  The Hodge court observed that 
the critical inquiry in this regard was that once found to be 
new, evidence was to be examined in order to determined 
whether, "by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge, 155 F.3d at 1359.  Additional requirements 
as to general criteria in the case of a forfeiture decision 
would appear to be in violation with the both the intent and 
the sprit of the decision in Hodge.  

The case law also provides, however, a general rule that 
evidence must be presumed to be true for purposes of 
determining whether it is new and material, unless the party 
lacks the competence to establish the fact asserted or the 
evidence is inherently incredible or untrue.  Duran v. Brown, 
7 Vet. App. 216 (1994) (citing Justus v. Principi, 3 Vet. 
App. 510 (1992).  As the Duran court further observed, 
however:

This is not to say that the Justus rule is 
boundless or blind; if the newly submitted 
evidence is inherently false or untrue, for 
example a male veteran's testimony that his 
alleged service connected disabilities are 
the result of complication of having given 
birth, the Justus crediblity rule simply 
would not apply.  

7 Vet. App. at 220.  The Board concludes that where the 
claimant previously has been found to have submitted false 
evidence beyond a reasonable doubt, there is no rational 
reason why that party should be entitled to a presumption of 
crediblity as to evidence that party submits to reopen the 
claim, and absolutely not as to the party's own statements or 
testimony.  To grant a presumption of crediblity in such 
circumstances would in fact make the Justus credibility rule 
"boundless and blind."  The Board does not find it must 
venture beyond this point in determining what would be new 
and material evidence in light of the facts of this case.
 
With this background in mind the Board finds the appellant's 
statement that S.C. left her in 1958 (as indicated within her 
testimony in July 1998) is not new or material evidence.  
Instead, it merely confirms the fact that the appellant did 
lie to the VA in March 1950 when she affirmed to the field 
examiner that she was not living was S.C. at that time.  In 
this respect, it has no bearing on the facts and 
circumstances that underlie the Board's decision.  See Routen 
v. West, 142 F.3d 1434, 1442-43 (Fed.Cir. 1998).

The appellant's testimony reiterates her previous testimony 
before the RO or provides additional evidence to support the 
conclusion that she lied to the VA in March 1950.  Both her 
statement to the field examiner in June 1950 and the 
testimony of July 1998 (Transcript at page 3) confirm the 
fact that the appellant lied in March 1950 when she stated 
that, at that time, she was not living with S.C.  
Consequently, because of the situation in this case and the 
factual determination that the appellant has not presented 
any new additional evidence which is in any way favorable to 
her claim, the Board finds that she has not submitted "new 
and material" evidence to warrant reopening a forfeiture 
determination.  It is the finding of the Board that the 
appellant has essentially reiterated her previous 
contentions, thereby failing to supply either new or material 
evidence in this claim.

The Board finds that the appellant has not submitted any 
"new" and/or "material" evidence that is favorable to her 
claim.  In the absence of any favorable evidence, it would be 
unreasonable, under application of any evidentiary standard, 
for the Board to find that the appellant has submitted "new 
and material" evidence that warrants reopening, 
reconsidering, or revoking the forfeiture decision, and the 
appeal must be denied.  Were the Board required to advance to 
the question of whether her evidentiary assertions were 
credible, the Board would find that they are not entitled to 
any presumption of credibility.  

Even if the undersigned were to use the evidence submitted by 
the appellant as a basis to reopen the determination to 
forfeit benefits, it must be found that in light of the clear 
fraudulent evidence submitted by the appellant the Board 
would deny this claim on the merits.  As a result, the 
evidence submitted by the appellant provides absolutely no 
basis for her to receive compensation.  In short, there has 
been presented no credible evidence "tending to negate the 
established fraud." Trilles, 13 Vet. App. at 340 [Nebeker, 
C.J., dissenting].  In the absence of such new and material 
evidence, the appellant's claim is not reopened.  Any and all 
benefits sought on appeal continue to be denied.



ORDER

As new and material evidence has not been received, the 
application to revoke the forfeiture declared against the 
appellant remains denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 


